Exhibit 10.2

AMENDED AND RESTATED EXECUTIVE

CHANGE IN CONTROL

SEVERANCE BENEFITS AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS
AGREEMENT (the “AGREEMENT”) is entered into on May 4, 2010, between David B.
Bell (“EXECUTIVE”) and INTERSIL CORPORATION, a Delaware corporation (the
“COMPANY”).

WHEREAS, this Agreement is intended to provide Executive with the compensation
and benefits described herein upon the occurrence of specific events after the
date hereof.

NOW THEREFORE, the Company and Executive hereby agree as follows:

Certain capitalized terms used in this Agreement are defined in Article VI.

ARTICLE I

EMPLOYMENT BY THE COMPANY

1.1 Executive is currently employed as an executive of the Company.

1.2 The Company and Executive wish to set forth the compensation and benefits
which Executive shall be entitled to receive if Executive’s employment with the
Company terminates following a Change in Control under the circumstances
described in Article II of this Agreement.

1.3 The duties and obligations of the Company to Executive under this Agreement
shall be in consideration for Executive’s continued employment with the Company
and, in the event a Covered Termination occurs, Executive’s execution of the
general waiver and release described in Section 3.2.

ARTICLE II

SEVERANCE BENEFIT

2.1 Entitlement to Severance Benefits. If Executive’s employment terminates due
to an Involuntary Termination or a Voluntary Termination for Good Reason, in
either case, within twelve (12) months following the effective date of a Change
in Control, the termination of employment will be a Covered Termination and the
Company shall pay Executive the compensation and benefits described in this
Agreement. If Executive’s employment terminates, but not due to an Involuntary
Termination or a Voluntary Termination for Good Reason, in any case, within
twelve (12) months following the effective date of a Change in Control, then the
termination of employment will not be a Covered Termination and Executive will
not be entitled to receive any payments or benefits under this Agreement.

Payment of any benefits described in this Article II shall be subject to the
restrictions and limitations set forth in Article III of this Agreement.

DAVID BELL CIC SEVERANCE AGREEMENT



--------------------------------------------------------------------------------

2.2 Severance Payments. In the event of a Covered Termination, the Company shall
continue to pay the Executive’s Annual Base Pay for two (2) years (the
“Severance Period”). In addition, the Company shall make four payments, each in
the amount of fifty-five percent (55%) of the Executive’s Annual Base Pay,
payable within 30 days after each of the first two March 1 and September 1 dates
following such Covered Termination. All payments made pursuant to this
Section 2.2 shall be made less applicable deductions and withholdings and are
payable in accordance with Intersil’s normal payroll practices immediately prior
to the Covered Termination.

2.3 Welfare Benefits. Following a Covered Termination, Executive and his covered
dependents will be eligible to convert his and his covered dependents’ life
insurance coverage to individual policies and the Company shall reimburse the
Executive for the applicable premium(s) during the Severance Period. Following a
Covered Termination, either (x) Executive and his spouse will, if eligible, be
covered in the retiree medical plan maintained by the Company (the “Retiree
Medical Plan”) or (y) if not so eligible, the Executive will be reimbursed for
his and his covered dependents’ applicable premium(s) during the Severance
Period for continuation coverage under the Company’s health insurance plans. If
the Executive qualifies to participate in the Retiree Medical Plan, upon his
Covered Termination, the Executive and his spouse will be eligible to
participate in the Retiree Medical Plan and the Company will make the full
payment of the premiums for coverage of the Executive and his spouse under the
Retiree Medical Plan; provided, however, that if the Retiree Medical Plan is
terminated with respect to all other employees of Intersil after his termination
of employment hereunder, the Executive shall no longer be provided coverage
under the Retiree Medical Plan; and provided, further, however, that the Company
shall cease paying his or his spouse’s premiums under the Retiree Medical Plan
when the Executive or his spouse, as the case may be, becomes eligible for
Medicare or becomes covered under another employer’s medical plan. The Executive
agrees to immediately notify the Company if he or his spouse becomes eligible
for Medicare or covered by another employer’s medical plan. The Executive will
not be reimbursed for the income, employment or other taxes payable due to any
of the benefits provided to Executive, his spouse or any of his covered
dependents under this Section 2.3. Any reimbursement or payment of premiums or
other costs by the Company pursuant to this Section shall be made no later than
the end of the calendar year following the calendar year in which the applicable
premium or other cost is incurred by the Executive

2.4 Timing of Payments. Any payments scheduled to be provided pursuant to this
Section 2 prior to the 45 th day following a Covered Termination shall instead
be paid in a lump sum on the 45th day following such termination and all
payments scheduled to be made thereafter shall be made as regularly scheduled.

2.5 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by retirement benefits after the date of the Covered Termination, or
otherwise.

 

Intersil Confidential      



--------------------------------------------------------------------------------

ARTICLE III

LIMITATIONS AND CONDITIONS ON BENEFITS

3.1 Withholding of Taxes. The Company shall withhold appropriate federal, state
or local income and employment taxes from any payments hereunder.

3.2 Employee Agreement and Release Prior to receipt of Benefits. Upon the
occurrence of a Covered Termination, and prior to the receipt of any benefits
under this Agreement on account of the occurrence of a Covered Termination,
Executive shall, as of the date of a Covered Termination, execute an employee
agreement and release in the form attached hereto as Exhibit A; provided that
such agreement and release have become binding and effective in accordance with
the terms thereof on or before the forty-fifth (45th) day following the date of
the Executive’s termination of employment. Such employee agreement and release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Company’s standard form of proprietary information agreement. It is
understood that such employee release and agreement shall comply with applicable
law. In the event that Executive does not execute such release and agreement
such that it is binding and effective (and all applicable revocation periods
have expired) within forty five (45) days following such termination, no
benefits shall be payable under this Agreement and this Agreement shall be null
and void.

3.3. Code Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, if Executive is a “specified employee” within the meaning of Code
Section 409A and the regulations issued thereunder, and a payment or benefit
provided for in this Agreement would be subject to additional tax under Code
Section 409A if such payment or benefit is paid within six months after
Executive’s “separation from service” (within the meaning of Code Section 409A),
then such payment or benefit required under this Agreement shall not be paid (or
commence) during the six-month period immediately following Executive’s
separation from service except as provided in the immediately following
sentence. In such an event, any payments or benefits that would otherwise have
been made or provided during such six-month period and which would have incurred
such additional tax under Code Section 409A shall instead be paid to Executive
(with simple interest calculated thereon at LIBOR plus 50 basis points as of the
date of such separation from service) in a lump-sum payment on the earlier of
(i) the first business day of the seventh month following Executive’s separation
from service or (ii) the 10th business day following Executive’s death. If
Executive’s termination of employment hereunder does not constitute a
“separation from service” within the meaning of Code Section 409A, then any
amounts payable hereunder on account of a termination of Executive’s employment
and which are subject to Code Section 409A shall not be paid until Executive has
experienced a “separation from service” within the meaning of Code Section 409A.

ARTICLE IV

OTHER RIGHTS AND BENEFITS

4.1 Non-exclusivity. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any

 

Intersil Confidential      



--------------------------------------------------------------------------------

stock option or other agreements with the Company. Except as otherwise expressly
provided herein, amounts which are vested benefits or which Executive is
otherwise entitled to receive under any plan, policy, practice or program of the
Company at or subsequent to the date of a Covered Termination shall be payable
in accordance with such plan, policy, practice or program.

4.2 Parachute Payments. If all or any portion of the amounts payable or benefits
provided to the Executive under this Agreement or otherwise are ‘excess
parachute payments’ and are subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), and if the net after-tax amount (taking into
account all applicable taxes payable by the Executive, including without
limitation any Excise Tax) that the Executive would receive with respect to such
payments or benefits does not exceed the net after-tax amount the Executive
would receive if the amount of such payments and benefits were reduced to the
maximum amount which could otherwise be payable to the Executive without the
imposition of the Excise Tax, then, only to the extent necessary to eliminate
the imposition of the Excise Tax, such payments and benefits shall be reduced,
in the order and of the type mutually agreed to by the Executive and the
Company, provided however, that, to the extent necessary to comply with
Section 409A of the Code, such forfeitures shall first apply against the latest
scheduled cash payments, then to current cash payments and then to non-cash
benefits. The calculations required under this Section 4.2 shall be prepared by
the Company and reviewed for accuracy by the Executive and the Company’s regular
certified public accountants.

4.3 Stock Options, Deferred Stock Units and Restricted Stock. In the event of a
Covered Termination, all stock options, deferred stock units, and restricted
stock granted to Executive by the Company during the Executive’s employment with
the Company then outstanding (i) shall immediately become fully vested (and with
respect to the stock options, fully exercisable), and if any such award is
subject to performance criteria, then such award shall fully vest in the amount
such award would have vested at the performance level achieved through the last
day of the quarter immediately preceding the date of such Covered Termination
(or, if it is not reasonably practicable to measure performance following the
Change in Control preceding such Covered Termination (as determined in good
faith by the Company), performance shall be measured through the last day of the
quarter immediately preceding such Change in Control), and (ii) Executive shall
have (A) twelve (12) months following a Covered Termination (or the remaining
term of the applicable option grant if shorter than 12 months) to exercise any
stock options which were converted from Elantec options or awards granted on or
after January 1, 2006, and (B) shall have twenty-four (24) months following a
Covered Termination (or the remaining term of the applicable option grant if
shorter than 24 months) to exercise any awards not described in 4.3(ii)(A). If
applicable, the Company shall only amend all such stock options, deferred stock
units or restricted stock grants in a manner that will not adversely affect
Executive’s financial position and that does not subject Executive to liability
under Section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

ARTICLE V

NON-ALIENATION OF BENEFITS

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to so
subject a benefit hereunder shall be void.

 

Intersil Confidential      



--------------------------------------------------------------------------------

ARTICLE VI

DEFINITIONS

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

6.1 “Agreement” means this Amended and Restated Executive Change in Control
Severance Benefits Agreement.

6.2 “Annual Base Pay” means Executive’s annual base pay at the rate in effect
during the last regularly scheduled payroll period immediately preceding (i) the
Change in Control or (ii) the Covered Termination, whichever is greater.

6.3 “Change in Control” means the consummation of any of the following
transactions after the date hereof:

(a) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

(b) a liquidation or dissolution of the Company;

(c) the sale, lease, exchange or other transfer or disposition by the Company of
all or substantially all (more than fifty percent (50%)) of the Company’s
assets;

(d) any person (as such term is used in Section 13(d) of the Exchange Act)
becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) directly or indirectly of 25% or more of the Company’s outstanding
Common Stock other than (x) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a Subsidiary, (y) a person who
acquires such Common Stock directly from the Company in a privately-negotiated
transaction or in an underwritten public offering or (z) a person (as such term
is used in Section 13(d) of the Exchange Act) who is already a beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) directly or indirectly
of 25% or more of the Company’s outstanding Common Stock; or

(e) a change in the composition of the Board of Directors of the Company such
that the individuals who as of any date constitute the Board of Directors of the
Company (the “Incumbent Board”) cease to constitute a majority of the Board of
Directors of the Company at any time during the 24-month period immediately
following such date; provided, however, that if the election, or nomination for
election by the Company’s shareholders, of any new director was approved by a
vote of at least a majority of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board, and provided further that any
reductions in the size of the Board of Directors of the Company that are
instituted voluntarily by the Incumbent Board shall not constitute a Change in
Control, and after any such reduction the “Incumbent Board” shall mean the Board
of Directors of the Company as so reduced.

 

Intersil Confidential      



--------------------------------------------------------------------------------

Notwithstanding the foregoing, “Incumbent Directors” shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

6.4 “Company” means Intersil Corporation, a Delaware corporation, and any
successor thereto.

6.5 “Covered Termination” means an Involuntary Termination or a Voluntary
Termination for Good Reason, in either case, within twelve (12) months following
a Change in Control after the date hereof. No other event shall be a Covered
Termination for purposes of this Agreement.

6.6 “Involuntary Termination” means Executive’s dismissal or discharge by the
Company or its subsidiaries (or, if applicable, by the successor entity) for
reasons other than fraud, misappropriation or embezzlement on the part of
Executive which resulted in material loss, damage or injury to the Company.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for one of these reasons unless and until there shall have been
delivered to Executive a copy of a resolution, duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Company’s
Board of Directors at a meeting of the Company’s Board of Directors called and
held for such purpose (after reasonable notice to Executive and an opportunity
for the Executive, together with Executive’s counsel, to be heard before the
Company’s Board of Directors), finding that in the good faith opinion of the
Company’s Board of Directors, Executive was guilty of conduct set forth in the
immediately preceding sentence and specifying the particulars thereof in detail.

The termination of the Executive’s employment would not be deemed to be an
“Involuntary Termination” if such termination occurs as a result of the death or
Disability (as defined in Executive’s employment agreement with the Company) of
Executive.

6.7 “Voluntary Termination for Good Reason” means that the Executive voluntarily
terminates his employment after any of the following are undertaken without
Executive’s express written consent:

(a) the assignment to Executive of any duties or responsibilities which result
in any diminution or adverse change of Executive’s position, status or
circumstances of employment as in effect immediately prior to the Change in
Control of the Company; any removal of Executive from or any failure to reelect
Executive to any of such positions, except in connection with the termination of
his employment for death, Disability or retirement or such termination by the
Company other than an Involuntary Termination;

(b) a reduction by the Company in Executive’s Annual Base Pay or targeted annual
cash incentive bonus in effect at the time;

(c) any failure by the Company to continue in effect any benefit plan or
arrangement, including incentive plans or plans to receive securities of the
Company, in which Executive is participating at the time of the Change in
Control of the Company (hereinafter referred to as “Benefit Plans”), or the
taking of any action by the Company which would adversely affect Executive’s
participation in or reduce Executive’s benefits under any Benefit

 

Intersil Confidential      



--------------------------------------------------------------------------------

Plans or deprive Executive of any fringe benefit enjoyed by Executive at the
time of the Change in Control of the Company, provided, however, that such
termination shall not be deemed to be a “Voluntary Termination for Good Reason”
if the Company offers a range of benefit plans and programs which, taken as a
whole, are comparable to the Benefit Plans, as determined in good faith by
Executive;

(d) a relocation of Executive, or the Company’s principal executive offices if
Executive’s principal office is at such offices, to a location more than fifteen
(15) miles from the location at which Executive performed Executive’s duties
immediately prior to the Change in Control of the Company, except for required
travel by Executive on the Company’s business to an extent substantially
consistent with Executive’s business travel obligations at the time of the
Change in Control of the Company;

(e) any breach by the Company of any provision of this Agreement; or

(f) any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company.

ARTICLE VII

GENERAL PROVISIONS

7.1 Employment Status. This Agreement does not constitute a contract of
employment or impose on Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee, if applicable or
(iii) to change the Company’s policies regarding termination of employment.

7.2 Notices. Any notices provided hereunder must be in writing and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by telex or facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at his address as listed in the Company’s
payroll records. Any payments made by the Company to Executive under the terms
of this Agreement shall be delivered to Executive either in person or at his
address as listed in the Company’s payroll records.

7.3 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.4 Waiver. If either party should waive any breach of any provisions of the
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

Intersil Confidential      



--------------------------------------------------------------------------------

7.5 Complete Agreement. This Agreement, including Exhibit A and other written
agreements referred to in this Agreement, constitutes the entire agreement
between Executive and the Company and it is the complete, final, and exclusive
embodiment of their agreement with regard to the subject matter hereof, and
expressly supersedes all other agreements, promises or understandings, whether
oral or written, including, without limitation, Executive’s prior Executive
Change in Control Severance Benefits Agreement entered into on April 2, 2007.
For avoidance of doubt, the parties hereto acknowledge and agree that in the
event of any termination of Executive’s employment with the Company which
constitutes a Covered Termination hereunder, Executive shall be entitled to the
rights and benefits provided for in this Agreement in lieu of any rights or
benefits provided for in his employment agreement with the Company. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein.

7.6 Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Compensation Committee of the Company’s
Board of Directors.

7.7 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.8 Headings. The headings of the Articles and sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

7.9 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and Executive may not assign any of
his rights hereunder without the written consent of the Company, which consent
shall not be withheld unreasonably.

7.10 Attorneys’ Fees. If Executive brings any action to enforce his rights
hereunder, Executive shall be entitled to recover his reasonable attorneys’ fees
and costs incurred in connection with such action if Executive is the prevailing
party in such action. Any reimbursements made by the Company to the Executive
pursuant to this Section shall be made no later than the end of the calendar
year following the calendar year in which the related cost is incurred by the
Executive.

7.11 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without reference to conflict of laws provisions thereof.

7.12 Non-Publication. The parties mutually agree not to disclose publicly the
terms of this Agreement except to the extent that disclosure is mandated by
applicable law.

 

Intersil Confidential      



--------------------------------------------------------------------------------

7.13 Construction of Agreement. In the event of a conflict between the text of
this Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

[Signatures Appear on the Following Page]

 

Intersil Confidential      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

 

INTERSIL CORPORATION

a Delaware Corporation

    EXECUTIVE

/s/ Vern Kelley

   

/s/ David B. Bell

    Name:   David B. Bell     Title:   President and Chief Executive Officer    

May 25, 2010

    Date

 

Intersil Confidential      



--------------------------------------------------------------------------------

Exhibit A

Intersil Corporation

Employee Release Agreement

Except as otherwise set forth in this Employee Release Agreement (the
“Agreement”), I, David B. Bell, hereby release, acquit and forever discharge
Intersil Corporation (the “Company”), its parents and subsidiaries, and their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed (other than any
claim for indemnification I may have as a result of any third party action
against me based on my employment with the Company), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date I sign this Agreement, including but not limited to: all such
claims and demands directly or indirectly arising out of or in any way connected
with my employment with the Company or the termination of that employment,
including but not limited to, claims of intentional and negligent infliction of
emotional distress, any and all tort claims for personal injury, claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, as amended; the federal
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to the Company’s Indemnification Agreement
and to provide me with continued coverage under the Company’s directors and
officers liability insurance policy to the same extent that it has provided such
coverage to previously departed officers and directors of the Company.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company or any other related party identified above.
Accordingly, I agree and acknowledge that the above general release provision
applies not only to claims that are presently known, suspected, or disclosed to
me, but also to claims that are presently unknown, unsuspected, or undisclosed
to me. I acknowledge that I am assuming the risk that the facts may turn out to
be different from what I believe them to be and agree that the general release
in this Agreement shall be in all respects effective and not subject to
termination or rescission because of such mistaken belief.

 

Intersil Confidential      



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release in the preceding paragraph hereof is in
addition to anything of value which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Agreement; (b) I have the right to consult with
an attorney prior to executing this Agreement; (c) I have twenty-one (21) days
to consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following my execution of this
Agreement to revoke the Agreement by providing written notice to the Company;
and (e) this Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by me, provided that the Company has also executed this
Agreement by that date.

 

DAVID B. BELL     INTERSIL CORPORATION

 

    By:  

 

Dated:  

 

    Title:  

 

      Dated:  

 

 

Intersil Confidential      